Exhibit 10.2

AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT

This Amendment No. 2 to Loan and Security Agreement (this “Amendment”) dated as
of July 31, 2009, is made between KEWAUNEE SCIENTIFIC CORPORATION, a Delaware
corporation (the “Borrower”), and BANK OF AMERICA, N.A., a national banking
association (the “Bank”).

W I T N E S S E T H:

WHEREAS, the Borrower and the Bank have entered into that certain Loan and
Security Agreement dated as of December 10, 2007 (as amended by that certain
Amendment No. 1 to Loan and Security Agreement dated as of October 28, 2008, the
“Loan Agreement”; capitalized terms used in this Amendment not otherwise defined
herein shall have the definition given thereto in the Loan Agreement), pursuant
to which the Bank has made available to the Borrower a revolving line of credit
facility in the aggregate principal amount of $14,000,000; and

WHEREAS, the Borrower has advised the Bank that it desires to extend the Line of
Credit Expiration Date from September 30, 2010 to July 31, 2012; and

WHEREAS, the Bank is willing to so amend the Loan Agreement on the terms and
conditions contained in this Amendment;

NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1. Amendment to Loan Agreement. Subject to the terms and conditions set forth
herein, and in reliance upon the representations and warranties of the Borrower
made herein, the Loan Agreement is hereby amended as follows:

 

  (a) Section 1.2 of the Loan Agreement is amended by deleting the reference to
“September 30, 2010” therein and inserting “July 31, 2012” in lieu thereof.

 

  (b) The performance pricing grid set forth in Section 1.5 of the Loan
Agreement is deleted in its entirety and the following is inserted in lieu
thereof:

 

Pricing Level

   Basic Fixed
Charge Coverage
Ratio    Applicable Margin
(in percentage
points per annum)  

1

   ³ 2.00 to 1.00    1.575 % 

2

   < 2.00 to 1.00, but
³ 1.65 to 1.00    1.875 % 

3

   < 1.65 to 1.00, but
³ 1.30 to 1.00    2.175 % 

 

  (c) The introductory clause of Section 3.2 of the Loan Agreement is amended
and restated in its entirety as follows:

“The Borrower hereby grants, as collateral security for the payment, performance
and satisfaction of all of the Borrower’s obligations to the Bank hereunder



--------------------------------------------------------------------------------

(including, without limitation, the Borrower’s obligations set forth in
Section 3.1) and all of the Borrower’s obligations to the Bank under any Swap
Contract, to the Bank a first priority security interest in all of the following
items of property now owned or hereafter owned by the Borrower (collectively,
the “Collateral”):”

 

  (d) The first sentence of Section 3.5 of the Loan Agreement is amended by
adding the following clause to the end thereof:

“and under any Swap Contract.”

 

  (e) Annex I of the Loan Agreement is amended by adding the following
definitions in the appropriate alphabetical order:

“Swap Contract” means any agreement, whether or not in writing, relating to any
Swap Transaction, including, unless the context otherwise clearly requires, any
form of master agreement (the “Master Agreement”) published by the International
Swaps and Derivatives Association, Inc., or any other master agreement, entered
into between Swap Counterparty and the Borrower (or its affiliate) in connection
with the Line of Credit, together with any related schedule and confirmation, as
amended, supplemented, superseded or replaced from time to time, relating to or
governing any Swap Transaction.

“Swap Counterparty” means the Bank or an affiliate of the Bank, in its capacity
as counterparty under any Swap Contract.

“Swap Transaction” means any transaction that is a rate swap, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap or option, bond, note or bill option, interest rate option, forward
foreign exchange transaction, cap, collar or floor transaction, currency swap,
cross-currency rate swap, swap option, currency option or any other similar
transaction (including any option to enter into the foregoing) or any
combination of the foregoing, entered into between any Swap Counterparty and the
Borrower (or its affiliate).

The amendments set forth in this Section 1 are limited to the extent
specifically set forth above and no other terms, covenants or provisions of the
Loan Agreement or any other Loan Document are intended to be effected hereby.

 

2. Effectiveness; Condition Precedent. The parties hereto agree that the
amendments set forth in Sections 1(a), (c), (d) and (e) above shall be effective
as of the date hereof and the amendment set forth in Section 1(b) above shall be
effective as of July 31, 2009, in each case upon the satisfaction of each of the
following conditions precedent:

 

  (a) Execution and Delivery of this Amendment. The Bank shall have received a
copy of this Amendment, duly executed and delivered by the Borrower.

 

  (b) Fees and Expenses. All fees and expenses of counsel to the Bank estimated
to date shall have been paid in full (without prejudice to final settling of
accounts for such fees and expenses).

 

2



--------------------------------------------------------------------------------

3. Representations and Warranties. In order to induce the Bank to enter into
this Amendment, the Borrower represents and warrants to the Bank as follows:

 

  (a) The representations and warranties made by it in Article 6 of the Loan
Agreement are true and correct on and as of the date hereof, except to the
extent that such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties are true and correct as
of such earlier date;

 

  (b) This Amendment has been duly authorized, executed and delivered by the
Borrower and constitutes a legal, valid and binding obligation of the Borrower,
except as may be limited by general principles of equity or by the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally; and

 

  (c) There is no event which is, or with notice or lapse of time or both would
be, a default under the Loan Agreement or any other Loan Document.

 

4. Entire Agreement. This Amendment, together with all the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other in
relation to the subject matter hereof or thereof. None of the terms or
conditions of this Amendment may be changed, modified, waived or canceled orally
or otherwise, except in writing signed by each party hereto.

 

5. Full Force and Effect of Agreement. Except as hereby specifically amended,
modified or supplemented, the Loan Agreement and all other Loan Documents are
hereby confirmed and ratified in all respects and shall be and remain in full
force and effect according to their respective terms.

 

6. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

7. Governing Law; Arbitration. This Amendment is governed by North Carolina law,
and shall be further subject to the provisions of Section 9.4 of the Loan
Agreement.

 

8. Enforceability. Should any one or more of the provisions of this Amendment be
determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.

 

3



--------------------------------------------------------------------------------

9. References. All references in any of the Loan Documents to the “Loan
Agreement” shall mean the Loan Agreement, as amended hereby.

 

10. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the Borrower, the Bank, and their respective successors and
assignees to the extent such assignees are permitted assignees as provided in
Section 9.3 of the Loan Agreement.

[Signature pages follow.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

BORROWER: KEWAUNEE SCIENTIFIC CORPORATION By:   /s/ D. Michael Parker Name:    
D. Michael Parker Title:   Senior Vice President, Finance and Chief Financial
Officer

Amendment No. 2 to Loan and Security Agreement

Signature Page 1 of 2



--------------------------------------------------------------------------------

BANK: BANK OF AMERICA, N.A. By:   /s/ Michael W. Mason Name:    Michael W. Mason
Title:   Senior Vice President

Amendment No. 2 to Loan and Security Agreement

Signature Page 2 of 2